LINCOLN NATIONAL CORPORATION

DEFERRED COMPENSATION &

SUPPLEMENTAL/EXCESS RETIREMENT PLAN

 

Amended and Restated Effective December 31, 2013

 

 

 

The Lincoln National Corporation Deferred Compensation & Supplemental/Excess
Retirement Plan (the “Plan”) is an amendment and restatement of the Lincoln
National Corporation Executive Deferred Compensation Plan for Employees, a plan
established and maintained by Lincoln National Corporation.  The Plan provides
enhanced retirement benefits and savings opportunities to certain employees of
Lincoln National Corporation and its Affiliates.

 

The Plan is intended (1) to comply with Code section 409A and official guidance
issued thereunder, except where indicated for Grandfathered Benefits as set
forth herein, and (2) to be “a plan which is unfunded and is maintained by the
Employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA sections 201(2), 301(a)(3) and 401(a)(1),
respectively.  Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.

 

 

Article 1

Definitions

 

The following definitions are provided for key terms contained within this
document:

 

“401(k) Plan” means the LNC Employees’ 401(k) Savings Plan, effective January 1,
2008.

 

“Account” means the separate deferred compensation accounts established by the
Company in the name of each Participant. Where the context indicates, the term
“Account” shall mean one or more of the various sub-accounts that may be created
within an Account.



“Affiliate” means:

 

(a)



Any corporation which, together with the Company, is part of a controlled group”
of corporations, in accordance with Code section 414(b);

 

(b)



Any organization which, together with the Company, is under “common control,” in
accordance with Code section 414(c);

 



1

--------------------------------------------------------------------------------

 

(c)



Any organization which, together with the Company, is an “affiliated service
group,” in accordance with Code section 414(m); and

 

(d)



Any entity required to be aggregated with the Company pursuant to regulations
promulgated under Code section 414(o).

 

“Annual Bonus” means any bonus paid on an annual basis at the same time that
Annual Incentive Bonus is paid but that does not otherwise qualify as an Annual
Incentive Bonus.  Annual Bonus does not include any form of long-term incentive
cash payment.  

 

“Annual Incentive Bonus” means any bonus paid under the Company’s annual
incentive program, as approved by the Compensation Committee.

 

“Annual Salary” means salary (including “replacement salary” such as
bereavement, jury duty, paternity leave, or pay from a Company-sponsored
short-term disability plan), W-2 commissions and any type of periodic
(non-annual) bonus or incentive compensation.  Annual Salary does not include
any sign-on or retention bonus.  In addition, Annual Salary does not include any
amounts paid to a Participant after his or her Separation from Service.  For the
purpose of the eligibility of either a Lincoln Financial Advisor Second Line
Manager or a Lincoln Financial Distributor associate to participate in this
Plan, Annual Salary refers to “established compensation” (as defined under the
Company’s Established Compensation Administrative Guidelines for benefit
purposes).

 

“Beneficiary” means the person or persons, including a trust or the
Participant's estate, designated by a Participant to receive any death benefits
payable under the Plan after the death of the Participant.

 

“Benefits Administrator” means the Company’s Executive Vice President of Human
Resources or any successor appointed by the Company’s Chief Executive Officer. 

 

“Benefit Commencement Date” means the date that Plan benefits are scheduled to
be paid in a cash lump sum or scheduled to begin to be paid if the Participant
has elected to receive periodic payments of Plan benefits, pursuant to Article 7
of the Plan.

 

“Board” or “Board of Directors” means the Board of Directors of the Company.

 

“Cause” means, as determined by the Company in its sole discretion, (a) the
conviction of a felony, or other fraudulent or willful misconduct by a
Participant that is materially and demonstrably injurious to the business or
reputation of the Company, or (b) the willful and continued failure of a
Participant to substantially perform Participant’s duties with the Company or
any Affiliate (other than such failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial



2

--------------------------------------------------------------------------------

 

performance is delivered to the Participant by the Participant’s manager that
specifically identifies the manner in which the manager believes that the
Participant has not substantially performed the Participant’s duties.

 

“Change of Control” means an event that qualifies as a change of control of the
Company as defined under the LNC COC Plan (the definition in effect immediately
prior to such change of control).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” means Lincoln National Corporation or any successor thereto.

 

“Compensation Committee” means the Compensation Committee of the Board of
Directors.

 

“Compensation Deferral Agreement” means an agreement by which a Participant
directs the Company to make Elective Deferrals under the Plan in lieu of paying
the Participant cash compensation. 



“Default Investment Option” means the Investment Option designated by the
Benefits Administrator, in its sole discretion, for the investment of any
Matching Contributions, Special Executive Credits, Elective Deferrals, and
Core/Transition Contributions in cases where a Participant has failed to provide
valid investment directions with respect to any portion of his or her Account. 

 

“Disabled” means, with respect to a Participant, that the Participant has been
determined to be disabled as defined under the 401(k) Plan.

 

“Effective Date” means December 31, 2013.

 

“Elective Deferral” means the deferral of a percentage or a dollar amount of
Annual Salary or either Annual Bonus or Annual Incentive Bonus that would
otherwise be paid to the Participant during a calendar year by executing a valid
Compensation Deferral Agreement pursuant to Section 6.2 of the Plan.

 

“Employer” means Lincoln National Corporation and any Affiliate that has adopted
this Plan as a participating Employer.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ESSB Opening Account” means the special Account created upon the termination of
the benefit under Section 4 of the Jefferson-Pilot Supplemental Retirement Plan,
also known as the “Executive Special Supplemental Benefit” (the “ESSB”).   

 

“Flexible Distribution Year Account” means the Account established by the
Company at the Participant’s election that is payable to the Participant in the
calendar



3

--------------------------------------------------------------------------------

 

year designated by the Participant, regardless of whether the Participant is an
active employee of the Company or any Affiliate or has experienced a Separation
from Service.

 

“Grandfathered Benefit” means any amounts earned and vested under the Plan as of
December 31, 2004 within the meaning of Code section 409A and the official
guidance thereunder.  Except as specified herein, Grandfathered Benefits are
subject to the distribution rules set forth in Article 7 of this Plan, including
Section 7.8.

 

“Hardship” means a severe financial hardship caused by an unforeseen emergency
to the Participant resulting from a sudden and unexpected illness or accident of
the Participant, or of a dependent (as defined in Code section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

“Investment Option” means one or more of the notional investment funds in which
Participants may direct the investment of their Accounts, pursuant to Section
4.5 of the Plan.

 

“IRS” means the Internal Revenue Service.



“Key Employee” means an employee of the Company or any Affiliate who, as of his
or her Separation from Service date, is treated as a “specified employee” under
Code section 409A(a)(2)(B)(i)  (i.e., a key employee as defined in Code section
416(i) without regard to paragraph (5) thereof).  Key Employees shall be
determined in accordance with Code section 409A using December 31st as the
determination date.  A listing of Key Employees as of a determination date shall
be effective for the 12-month period beginning on the April 1st following the
determination date.

 

“LNC Benefits Appeals Committee” means the committee with that name, or any
successor thereto.

 

“LNC COC Plan” means the Lincoln National Corporation Executives’ Severance
Benefit Plan.

 

“Matching Contributions” means the contributions made by the Company, pursuant
to Section 5.3 of the Plan, on behalf of a Participant on account of that
Participant’s Elective Deferrals.

 

“Participant” means any employee or former employee of the Company or any
Affiliate who has an Account in this Plan.

 

“Plan Year” means a 12-month period beginning each January 1.

 





4

--------------------------------------------------------------------------------

 

“SCP Opening Balance Account” means the special Account created upon the
termination of the Salary Continuation Plan for Executives of Lincoln National
Corporation and Affiliates.   

 

“SMC” means the Company’s Senior Management Committee.

 

“Separate from Service” or “Separation from Service” is defined within the
meaning of Code section 409A. 

 

“Shortfall Balance Account” means the special Account to which any “shortfall”
is credited as calculated for SMC members as of December 31, 2007 only, pursuant
to Section 5.5 of the Plan. 

 

“Special Executive Credit” means a contribution made by the Company, pursuant to
Section 5.7 of the Plan, on behalf of Participants who are SMC members.

 

“Stock Units” means “phantom” shares of Lincoln National Corporation common
stock that may be made available under this Plan to Participants as an
Investment Option.  Stock Units shall be notionally credited to a Participant’s
Account and administered pursuant to the relevant provisions of Article 4 of the
Plan. 

 

“Termination Year Account” means an Account established by the Company for each
Participant, where the Valuation Date is the first of the month that is thirteen
(13) full months after the date the Participant experiences a Separation from
Service, regardless of whether such separation is voluntary or involuntary.

 

“Valuation Date” means the date on which the Participant’s Account is valued
prior to Benefit Commencement Date. 

 

 

Article 2

Eligibility

 

2.1General.  This Plan is maintained by the Company for the benefit of a select
group of management and highly compensated employees.  The Benefits
Administrator shall have the discretion to determine the eligibility of
employees to participate in this Plan; provided, however, that in order to be
eligible, the employee must be a member of a select group of management or
highly compensated employees of an Employer. 

 

4.2 Eligibility to Make Elective Deferrals.  The following employees of an
Employer may make Elective Deferrals under the Plan:

 

(a)employees who have an Annual Salary of at least $175,000, determined as of
the applicable dates designated by the Benefits Administrator (notwithstanding
the foregoing, employees who utilize established compensation to



5

--------------------------------------------------------------------------------

 

satisfy the Plan’s Annual Salary eligibility threshold must have established
compensation of at least $175,000 for the Plan Year to which the employee’s
Compensation Deferral Agreement under Section 6.2 relates);

 

(b)newly-hired employees whose starting Annual Salary is at least $175,000; and

 

(c)newly-eligible employees (based on a mid-year raise and/or promotion and at
the sole discretion of the Benefits Administrator).

 

 

Article 3

Participation

 

3.1Enrollment in the Plan.  An employee who is eligible to make an Elective
Deferral pursuant to Section 2.2 above may become a Participant by enrolling in
the Plan and submitting a valid Compensation Deferral Agreement in the manner
prescribed by the Benefits Administrator and pursuant to Section 6.2 of the
Plan.

 

3.2.Newly-Hired or Newly-Eligible Employees.  A newly-hired or newly-eligible
employee who is eligible to make Elective Deferrals as provided in Section 2.2
above has thirty (30) days from the date he or she becomes eligible to enroll in
the Plan and submit a valid Compensation Deferral Agreement, pursuant to Section
3.1 above, to the extent such an election is permissible under Code section
409A. 

 

3.3Automatic Participation.  Employees may be automatically enrolled in the Plan
if they are eligible to receive Core/Transition Contributions pursuant to
Section 5.2 of the Plan, and/or are eligible to receive Special Executive
Credits pursuant to Section 5.7 of the Plan. 

 

 

Article 4

Plan Investments & Accounting

 

 

4.1Notional or “Phantom” Accounts.  The terms “Account” or “Accounts” refers to
the separate deferred compensation account(s) established by the Company in the
name of each Participant.  Each Account is a bookkeeping device only,
established for the sole purpose of crediting and tracking contributions,
credits and notional investments made by the Participant in the Investment
Options available under the Plan.  The Company may also establish one or more
“Sub-Accounts” representing the various notional Investment Options available
under the Plan. 

 

4.2Recordkeeping of Accounts - General.  The Company shall establish an Account
in the name of each Participant making Elective Deferrals under the Plan, or
receiving contributions or credits under the Plan.  The Company shall also
establish Sub-Accounts for Participants, as appropriate, and credit any Elective
Deferrals, Matching



6

--------------------------------------------------------------------------------

 

Contributions, Core/Transition Contributions or Special Executive Credits and/or
other credits or contributions to the appropriate Participant
Sub-Accounts.   The Company shall also credit such Accounts and/or Sub-Accounts
with any earnings/losses that would have accrued if the Accounts or Sub-Accounts
were actually invested in the Investment Options selected by the Participant
from among the options offered from time to time under the Plan. 

 

4.3Stock Unit Investment Option.   With respect to any Participant’s investment
in the Stock Unit Investment Option, actual shares of the Company’s common stock
will be issued in settlement of the Participant’s investment when the
Participant’s Account is actually paid to him or her, with fractional Stock
Units paid in cash.  The Company reserves the right to eliminate, change or add
any Investment Option from the Plan, including the Stock Unit Investment Option,
at any time.

 

(a)Phantom Dividends on Stock Units. To the extent dividends are paid by the
Company with respect to common stock of the same class as the common stock
underlying the Stock Units, Participant Accounts with Stock Units will be
credited with phantom dividends.  Phantom dividends shall be calculated, on each
dividend payment date, as an amount equal to the product of the dividend paid on
a share of common stock multiplied by the number of Stock Units held in an
Account as of the record date. 

 

(b)  Determination of Value of Stock Units.  The value of a Stock Unit shall be
equal to the total number of Stock Units in the Stock Unit Investment Option
multiplied by the final sales price quoted by the New York Stock Exchange
Composite Listing of a share of the Company’s common stock of the same class as
the Stock Units on the business day on which the determination is made; plus any
cash held by the Stock Unit Investment Option; divided by the total number of
Stock Units in the Stock Unit Investment Option.

 

(c)  Changes in Capital and Corporate Structure.  In the event of any change in
the outstanding shares of the Company’s common stock by reason of an issuance of
additional shares, recapitalization, reclassification, reorganization, stock
split, reverse stock split, combination of shares, stock dividend or similar
transaction, the number of phantom Stock Units held by Participants under the
Plan shall be proportionately adjusted, in an equitable manner.  The foregoing
adjustment shall be made in a manner that will cause the relationship between
the aggregate appreciation in outstanding common stock and earnings per share
and the increase in value of each phantom Stock Unit granted hereunder to remain
unchanged as a result of the applicable transaction.

 

(d)  Voting.  Prior to distribution of the Participant’s Account pursuant to
Article 7 below, and settlement of Stock Units with shares of the Company’s
common stock, no voting or other rights of any kind associated with the
ownership of the Company’s common stock shall inure to any Participant whose
Account is credited with Stock Units. 





7

--------------------------------------------------------------------------------

 

4.4.Investment Options.  With respect to the Investment Options available under
the Plan, Participants have no rights to any of the assets, funds or securities
in which such Investment Options are actually invested.  Upon distribution of
the Participant’s Account pursuant to Article 7 below, the Participant will
receive cash in settlement of all amounts credited to non-Stock Unit Investment
Options.  The Company reserves the right to eliminate, change or add any
Investment Option from the Plan at any time.

 

4.5Participant Direction of Investments.  Subject to the restrictions described
in Article 8 below, Participants in the Plan may make or change their investment
directions with respect to the Investment Options available under the Plan at
any time.  The Plan’s recordkeeper and third-party administrator will deem any
investment directions provided by the Participant to be continuing investment
directions until the Participant takes affirmative action to change the
investment directions. 

 

4.6Default Investment Option.  In the case where the Participant has not
provided valid investment directions to the Plan’s recordkeeper and third-party
administrator with respect to any portion of his Account, such portion shall be
invested in the Plan’s Default Investment Option.  The Plan’s Default Investment
Option shall be designated by the Benefits Administrator from time to time, in
the sole discretion of the Benefits Administrator.  In general, the Plan’s
Default Investment Option shall be the Qualified Default Investment Alternative
designated for the 401(k) Plan.  

 

 

Article 5

Company Contributions & Vesting

 

5.1ESSB Opening Balance Contribution.  For any Participant actively employed by
the Company at 11:59 p.m. on December 31, 2007 with an accrued benefit under
Section 4 of the Jefferson-Pilot Supplemental Retirement Plan, also known as the
“Executive Special Supplemental Benefit,” the Company credited a present value
lump sum to the Plan to an ESSB Opening Balance Account established for the
Participant pursuant to Section 7.1(a) below. The amount of a Participant’s ESSB
Opening Balance Account shall be calculated pursuant to Section B of the ESSB as
if the Participant were to receive a distribution at age 62 reduced as
appropriate for early benefit commencement using the relevant set of reduction
factors provided under Section C(2) of the ESSB.  The actuarial equivalent lump
sum value of each such Participant’s  age 62 benefit shall be calculated based
on the interest rate provided under Code section 417(e) in effect for November
2007, provided, however, that such rate shall be capped at a maximum of 5.7%,
and subject to a “floor” of 4.7%.  The applicable mortality factors shall be
those in the 1994 GAR unisex table, projected to 2002 using scale AA.  The ESSB
Opening Balance Contribution shall be 100% vested upon contribution. 

 

5.2Core/Transition Contributions. The Company will credit to the Participant’s
Core/Transition Contributions Account the amount of any Employer Core
Contributions or Employer Transition Contributions, as such terms are described
under the 401(k) Plan, which cannot be contributed to the Participant under the
401(k) Plan



8

--------------------------------------------------------------------------------

 

either (a) due to the operation of 401(k) Plan or Code limits or (b) because
such amount is deferred compensation that cannot be counted as eligible earnings
under the 401(k) Plan.  Any such contributions under this Section 5.2 shall be
100% vested upon contribution. 

 

5.3Matching Contributions.   The Company will make Matching Contributions with
respect to Elective Deferrals on Annual Salary and Annual Incentive Bonus or
Annual Bonus once the aggregated amount of the Participant’s Annual Salary and
Annual Incentive Bonus or Annual Bonus for a Plan Year has exceeded the Code
section 401(a)(17) limit or once the Company’s contributions to the 401(k) Plan
have reached the Code section 415 limit for the applicable Plan Year. Such
Matching Contributions shall be made in the amount of 100% of the Participant’s
Elective Deferrals, on up to 6% of the Participant’s Annual Salary and Annual
Incentive Bonus or Annual Bonus.   Matching Contributions will be 100% vested
upon contribution.

 

5.4SCP Opening Balance Contribution.  For any Participant actively participating
in the Salary Continuation Plan for Executives of Lincoln National Corporation
and Affiliates (the “SCP”) at 11:59 pm on December 31, 2007, a present value
lump sum representing the Participant’s SCP benefit as of December 31, 2007 was
credited to an SCP Opening Balance Account established for the Participant.  The
amount of an executive’s SCP Opening Balance Account was calculated pursuant to
Section 5 of the SCP as if the executive were to receive a distribution at age
62,  reduced as appropriate using the relevant set of reduction factors in
Section 7 of the SCP.  For an executive participating in the SCP as of 11:59
p.m. on December 31, 2007, the relevant set of reduction factors was determined
by assuming that the executive would remain employed until age 62, and crediting
additional Years of Vesting Service as appropriate.  The actuarial equivalent
lump sum value of each such executive’s age 62 benefit was calculated based on
the interest rate provided under Code section 417(e) in effect for November
2007, provided, however, that such rate was capped at a maximum of 5.7%, and
subject to a “floor” of 4.7%.  The applicable mortality factors were those in
the 1994 GAR unisex table projected to 2002 using scale AA.  The SCP Opening
Balance Account will vest upon the earlier of the Participant’s: (a) attainment
of age 55 (or older) with five (5) years of service, (b) determination of
eligibility for long-term disability benefits under a Company-sponsored plan,
(c) death, or (d) involuntary termination of employment (other than for cause,
as defined under the SCP, effective November 5, 2007).  A Participant who has
either a voluntary or involuntary for cause (as defined under the SCP, effective
November 5, 2007) Separation from Service prior to vesting in his or her SCP
Opening Balance Account will forfeit this Account.  

 

5.5Shortfall Balance Contribution.  For SMC members who were actively employed
by the Company as of December 31, 2007 only, the “shortfall,” if any, was
calculated between the SMC member’s targeted retirement benefits projected to
age 62, and the sum of their benefits under the current defined benefit
retirement program, and their hypothetical 401(k) Plan and Plan account balances
projected to age 62 based on various assumptions (including but not limited to
annual base salary increases, hypothetical deferred contribution account
balances, investment earnings, lump sum conversion interest rates, and future
bonus amounts).   Any such “shortfall” was



9

--------------------------------------------------------------------------------

 

converted to a present value lump sum and the Company contributed such amount to
a Shortfall Balance Account established for the Participant.  The Shortfall
Balance Account, if any, will vest on the earlier of the Participant’s: (a)
death, (b) determination of eligibility for long-term disability benefits under
a Company-sponsored plan, or (c) according to an individualized “phased vesting”
schedule for each applicable SMC member, based on the difference (in years)
between the date on which the SMC member attains (i) age 55 (or older) with five
(5) years of service, and (ii) age 62.  Each SMC member’s individual vesting
schedule is included in Appendix A to the Plan.  A Participant who Separates
from Service prior to vesting in his or her Shortfall Balance Account will
forfeit the unvested portion of the Account. 

 

5.6Special Change of Control Contributions for SMC.   For SMC members only, any
unvested SCP Opening Balance Account balances and Special Executive Credits will
immediately vest upon a Change of Control.  In the case of an SMC member who is
eligible for benefits under the LNC COC Plan as of the date of a Change of
Control and who Separates from Service within two (2) years after such Change of
Control, an additional two (2) (or three (3), in the case of the Company’s Chief
Executive Officer) years’ worth of Employer Core Contributions, Employer
Transition Contributions, if any, Matching Contributions, and Special Executive
Credits will be credited to the appropriate Sub-Account of the SMC member.  The
amount of such Employer Core Contributions, Employer Transition Contributions,
if any, Matching Contributions, and Special Executive Credits will be determined
as of the date of the Participant’s Separation from Service.  Further, an
additional two (2) (or three (3), in the case of the Company’s Chief Executive
Officer) years’ of service will be credited towards the individual “phased
vesting” schedule for each SMC members’ Shortfall Balance Accounts (if any), as
provided in Appendix A. 

 

5.7Special Executive Credits.   For SMC members only, the amount of the “Special
Executive Credit,” if any, will be calculated as follows: 15% of “Total Pay” (as
defined below) expressed as a percentage, offset by the total of: (a) the SMC
member’s maximum Matching Contribution opportunity (6%); plus (b) the Employer
Core Contribution amount (4%) under the 401(k) Plan and this Plan; plus (c) the
Employer Transition Contribution amount, if any, (0% to 8%) as determined under
the 401(k) Plan and this Plan, each expressed as a percentage.  However, in the
event that the sum of the SMC member’s maximum Matching Contribution
opportunity, plus the Employer Core Contribution amount, plus the Employer
Transition Contribution amount, if any, each expressed as a percentage of Total
Pay, exceeds 15%, in no event shall this provision or any other Plan provision
be interpreted to reduce that SMC member’s aggregate contribution percentile. 

 

For purposes of this Section 5.7, “Total Pay” is equal to Annual Salary and
Annual Incentive Bonus.

 

To receive the Special Executive Credit, a Participant must be a member of the
SMC (a) during the applicable Plan Year to which the credit relates and (b) on
the date the credit is actually made.  Notwithstanding the foregoing, SMC
members who (i) are fully vested in their Special Executive Credits and (ii) who
are involuntarily terminated



10

--------------------------------------------------------------------------------

 

from employment with the Company or any Affiliate other than for Cause or die
during a Plan Year will receive a Special Executive Credit for that Plan Year.

 

The Special Executive Credit, if any, will be credited to a SMC member’s Account
annually, not bi-weekly.

 

For SMC members as of January 1, 2008, Special Executive Credits shall vest
immediately.  For individuals who become SMC members after January 1, 2008,
Special Executive Credits shall vest on the earlier of: (a) five (5) years after
becoming an SMC member; (b) death; (c) attainment of age 62; or (d)
determination that the Participant is eligible for long-term disability benefits
under a Company-sponsored plan.   A Participant who has a Separation from
Service prior to vesting in his or her Special Executive Credits will forfeit
these contributions.  . 

 

5.8  Special Lincoln Credits.  The Company may, in its sole discretion, credit a
special contribution on behalf of any Participant.  Such Special Lincoln Credits
may be subject to vesting schedules, in the sole discretion of the Benefits
Administrator.

 

If not otherwise designated by the Company at the time a Special Lincoln Credit
is made to a Participant, the Participant may make an Initial Election for an
Alternative Benefit Commencement Date pursuant to Section 7.2(c) and for an
Alternative Distribution Form pursuant to Section 7.2(d), to the extent such
elections are permissible under, and comply with, Treasury Regulation section
1.409A-2(a)(5).  A Participant may make a Secondary Election pursuant to Section
7.2(b) with respect to his Special Lincoln Credit Account.

 

 

Article 6

Participant Contributions

 

6. 1Elective Deferral Contributions. 

 

(a)Annual Salary.  A Participant who is eligible to make Elective Deferrals
under this Plan pursuant to Section 2.2 above may elect to defer up to seventy
percent (70%) of gross Annual Salary (prior to any withholding or voluntary
deductions, including contributions into the 401(k) Plan) in whole percentages,
or a dollar amount, if allowed by the Benefits Administrator, that would
otherwise be paid to the Participant during a calendar year by executing a valid
Compensation Deferral Agreement pursuant to Section 6.2 below.

 

(b)Annual Bonus and Annual Incentive Bonus.  A Participant who is eligible to
make Elective Deferrals under this Plan pursuant to Section 2.2 above, may elect
to defer up to eighty percent (80%) of his or her gross Annual Bonus or Annual
Incentive Bonus (prior to any withholding or voluntary deductions, including
contributions into the 401(k) Plan)  in whole percentages, or a dollar amount,
if allowed by the Benefits Administrator, that would otherwise be paid to the
Participant during a



11

--------------------------------------------------------------------------------

 

calendar year by executing a valid Compensation Deferral Agreement pursuant to
Section 6.2 below.

 

6.2Compensation Deferral Agreement. 

 

(a) Annual Salary.  Compensation Deferral Agreements with respect to Annual
Salary must be completed in a form and manner satisfactory to the Benefits
Administrator, but in no event may be submitted by the Participant later than
December 31st of the calendar year prior to the start of the calendar year to
which the election relates.  

 

(b) Annual Bonus.  Compensation Deferral Agreements with respect to Annual Bonus
must be completed in a form and manner satisfactory to the Benefits
Administrator, but in no event may be submitted by the Participant later than
December 31st of the calendar year prior to the start of the calendar year to
which the bonus election relates. 

 

(c) Annual Incentive Bonus.  Compensation Deferral Agreements with respect to
the Annual Incentive Bonus must be completed in a form and manner satisfactory
to the Benefits Administrator, and are to be submitted by the Participant no
later than December 31st of the calendar year prior to the start of the calendar
year to which the bonus election relates; however, the Participant may modify
such bonus election provided the final election is submitted by the Participant
no later than June 30th of the calendar year to which the Annual Incentive Bonus
relates and further provided that the Annual Incentive Bonus qualifies as
“performance-based compensation” as defined under Code section 409A. 

 

(d) Newly-Hired or Newly-Eligible Employees.  Newly-hired or newly-eligible
employees, as described in Section 3.2 above, may submit Compensation Deferral
Agreements for Annual Salary, and, effective January 1, 2014, Annual Bonus,
within 30 days after the date of eligibility, to the extent such election is
permissible under Code section 409A.  Compensation Deferral Agreements are
irrevocable elections with respect to the calendar year to which the election
relates.  A Compensation Deferral Agreement with respect to Annual Salary shall
be effective and valid only with respect to amounts of Annual Salary earned on
or after the first day of the first full bi-weekly pay cycle that commences
after the Compensation Deferral Agreement has become effective.  Compensation
Deferral Agreements with respect to Annual Bonus shall be effective and valid
only with respect to amounts of Annual Bonus earned after the date the
Compensation Deferral Arrangement has become effective.  

 

6.3Effect of Making Elective Deferral Contributions.  An election to defer
amounts of Annual Salary, Annual Bonus, or Annual Incentive Bonus that would
otherwise be payable to the Participant in cash reduces the amount of eligible
compensation under the 401(k) Plan.  

 

 





12

--------------------------------------------------------------------------------

 

Article 7

Distributions

 

 

7.1Default Distribution Upon Separation from Service.

 

(a)ESSB Opening Balance Account.  The Valuation Date for amounts credited to a
Participant’s ESSB Opening Balance Account will occur after the Participant
Separates from Service, on the later of: (a) the first day of the month that is
thirteen (13) full months after the date of the Participant’s Separation from
Service, or (b) the first day of the month following the month in which the
Participant attains age 60.  The Participant’s ESSB Opening Balance Account will
be paid to the Participant in a cash lump sum on his or her Benefit Commencement
Date, which is as soon as administratively practicable after the Valuation Date,
but in no event later than 90 days after the Valuation Date.  Participants are
not permitted to make Initial Elections for an Alternative Benefit Commencement
Date pursuant to Section 7.2(c) with respect to their ESSB Opening Balance
Account.  Participants may make an Initial Election for an Alternative
Distribution Form only pursuant to Section 7.2(d).  Participants may make a
Secondary Election pursuant to Section 7.2(b) with respect to their ESSB Opening
Balance Account.

 

(b)Elective Deferrals & Matching Contributions.  Absent an effective alternative
election pursuant to Section 7.2 below, the Valuation Date for a Participant’s
Elective Deferrals and associated Matching Contributions will be the first day
of the month that is thirteen (13) full months after the date of the
Participant’s Separation from Service.  In addition, the Participant’s Elective
Deferrals will be paid to the Participant in a cash lump sum on his or her
Benefit Commencement Date, which is as soon as administratively practicable
after the Valuation Date, but in no event later than 90 days after the Valuation
Date.  Participants may make a Secondary Election pursuant to Section 7.2(b)
with respect to their Elective Deferrals Account.

 

(c)Core/Transition Contribution Account.   Absent an effective alternative
election pursuant to Section 7.2 below, the Valuation Date for amounts credited
to a Participant’s Core/Transition Contribution Account will be the first day of
the month that is thirteen (13) full months after the date of the Participant’s
Separation from Service.  The Participant’s Core/Transition Contribution Account
will be paid to the Participant in a cash lump sum on his or her Benefit
Commencement Date, which is as soon as administratively practicable after the
Valuation Date, but in no event later than 90 days after the Valuation
Date.  Participants are not permitted to make Initial Elections for an
Alternative Benefit Commencement Date pursuant to Section 7.2(c) with respect to
their Core/Transition Contribution Account.  Participants may make an Initial
Election for an Alternative Distribution Form pursuant to Section
7.2(d).  Participants may make a Secondary Election pursuant to Section 7.2(b)
with respect to their Core/Transition Contribution Account.

 





13

--------------------------------------------------------------------------------

 

(d)SCP Opening Balance Account.  The Valuation Date for any vested amounts
credited to a Participant’s SCP Opening Balance Account will occur after the
Participant Separates from Service, on the later of: (i) the first day of the
month that is thirteen (13) full months after the date of the Participant’s
Separation from Service, or (ii) the first day of the month following the month
in which the Participant attains age 55.   The Participant’s vested SCP Opening
Balance Account will be paid to the Participant in a cash lump sum on his or her
Benefit Commencement Date, which is as soon as administratively practicable
after the Valuation Date, but in no event later than 90 days after the Valuation
Date.  Participants are not permitted to make Initial Elections for an
Alternative Benefit Commencement Date pursuant to Section 7.2(c) with respect to
their SCP Opening Balance Account.  Participants may make an Initial Election
for an Alternative Distribution Form pursuant to Section 7.2(d).  Participants
may make a Secondary Election pursuant to Section 7.2(b) with respect to their
SCP Opening Balance Account.

 

(e)Shortfall Balance Account.  The Valuation Date for any vested amounts
credited to a Participant’s Shortfall Balance Account will be the first day of
the month that is thirteen (13) full months after the date of the Participant’s
Separation from Service. The Participant’s vested Shortfall Balance Account will
be paid to the Participant in a cash lump sum on his or her Benefit Commencement
Date, which is as soon as administratively practicable after the Valuation Date,
but in no event later than 90 days after the Valuation Date.  Participants are
not permitted to make Initial Elections for an Alternative Benefit Commencement
Date pursuant to Section 7.2(c) with respect to their Shortfall Balance
Account.  Participants may make an Initial Election for an Alternative
Distribution Form pursuant to Section 7.2(d).  Participants may make a Secondary
Election pursuant to Section 7.2(b) with respect to their Shortfall Balance
Account.

 

(f)Special Executive Credit Accounts.  The Valuation Date for any vested amounts
credited to a Participant’s Special Executive Credit Account will be the first
day of the month that is thirteen (13) full months after the date of the
Participant’s Separation from Service.  The Participant’s vested Special
Executive Credit Account will be paid to the Participant in a cash lump sum on
his or her Benefit Commencement Date, which is as soon as administratively
practicable after the Valuation Date, but in no event later than 90 days after
the Valuation Date.  Participants are not permitted to make Initial Elections
for an Alternative Benefit Commencement Date pursuant to Section 7.2(c) with
respect to their Special Executive Credit Account.  Participants may make an
Initial Election for an Alternative Distribution Form pursuant to Section
7.2(d).  Participants may make a Secondary Election pursuant to Section 7.2(b)
with respect to their Special Executive Credit Account.

 





14

--------------------------------------------------------------------------------

 



7.2Alternative Elections.  No alternative election made pursuant to this Section
7.2 may result in an impermissible acceleration of payment, including
accelerations of payment as defined under Code section 409A.  Notwithstanding
anything in this Plan to the contrary, alternative elections may only be made
under this Section 7.2 to the extent permitted by the Benefits Administrator.

 

(a)Initial Elections.  Except as otherwise provided in Sections 3.2 and 6.2(d)
above, an Initial Election with respect to Annual Salary are not valid unless
made by the Participant no later than December 31st  of the calendar year prior
to the start of the calendar year to which the compensation deferred relates,
and made at least 366 days prior to the Participant’s Benefit Commencement Date
(elections may not take effect for twelve (12) months after the date on which
the election is made). 

 

Except as otherwise provided in Sections 3.2 and 6.2(d) above, an Initial
Election with respect to Annual Bonus or Annual Incentive Bonus is not valid
unless made by the Participant no later than December 31st of the calendar year
prior to the start of the calendar year to which the compensation deferred
relates for a Benefit Commencement Date that occurs at least two years following
the calendar year to which the compensation deferred relates unless the Initial
Election is for a Termination Year Account. 

 

Notwithstanding the foregoing, a Participant may modify an Initial Election with
respect to Annual Incentive Bonus after the start of the calendar year to which
the Annual Incentive Bonus relates provided the final election is submitted by
the Participant no later than June 30th of the calendar year to which the Annual
Incentive Bonus relates and further provided that the Annual Incentive Bonus is
“performance-based compensation” as defined under Code section 409A.  

 

If a Participant fails to make a valid Initial Election under this Section
7.2(a), then the default Benefit Commencement Date and default form of
distribution set forth in Section 7.1 above shall be deemed the Participant’s
Initial Election.

 

(b)Secondary Elections.  A Participant may make only one Secondary Election to
choose an Alternative Benefit Commencement Date and/or Alternative Distribution
Form, as described in Sections 7.2(c) and (d) below.  A Secondary Election is
not valid unless it meets the following two conditions:  (i) it must be made at
least 366 days prior to the Valuation Date for the Benefit Commencement Date
indicated by the Participant’s Initial Election (elections may not take effect
for twelve (12) months after the date on which the election is made) and (ii)
the election to change the Benefit Commencement Date and/or form of distribution
must defer or delay payment of the Participant’s benefit for at least five (5)
years from the Benefit Commencement Date indicated by the Participant’s Initial
Election.

 

(c)Alternative Benefit Commencement Dates.  With respect to Elective Deferrals,
and the associated Matching Contributions only, a Participant may make an
Initial Election pursuant to Section 7.2(a) above to establish a Termination
Year



15

--------------------------------------------------------------------------------

 

Account or a Flexible Distribution Year Account to which such Elective Deferrals
and Matching Contributions will be credited. 

 

Flexible Distribution Year Account elections must satisfy each of the following
conditions:

 

(i) the year selected must not be:

 

(A) In the case of an election to defer Annual Salary, the year following the
year in which the election is made, except in the event of a valid election made
by a newly-hired or newly-eligible employee as described in Section 3.2 above;

(B) In the case of an election to defer Annual Bonus, the second year following
the year to which the Annual Bonus relates, except in the case of a valid
election made by a newly-hired or newly-eligible employee as described in
Section 3.2 above; or

(C) In the case of an election to defer Annual Incentive Bonus, the second year
following the year to which the Annual Incentive Bonus relates;

 

(ii) the year selected may not be more than thirty (30) years after the year in
which the election is made; and

 

(iii) the year selected may not be a year after the Participant will have
attained age 70.     

 

The Valuation Date for Termination Year Accounts is the first of the month that
is thirteen (13) full months after the date the Participant Separates from
Service.    The Valuation Date for Flexible Distribution Year Accounts is
February 5th of the calendar year elected by the Participant.  Notwithstanding
the foregoing, for Grandfathered Benefits, the Flexible Distribution Year
Account must end in a “0” or “5”.

 

(d)Alternative Distribution Forms.  Pursuant to Sections 7.2(a) and 7.2(b) above
and at the discretion of the Benefits Administrator, a Participant may elect one
of the installment options described below for any of his Plan Accounts instead
of the lump sum distribution option:

 

·



Five-year installment payments

·



Ten-year installment payments

·



Fifteen-year installment payments

·



Twenty-year installment payments

 

For Participants with Termination Year Accounts, the Valuation Date for their
first installment is the first day of the month that is thirteen (13) full
months after the date of the Participant’s Separation from Service.  For
Participants with Flexible Distribution Year Accounts, the Valuation Date for
the first installment is February 5th of the calendar year elected.   The
Valuation Dates for subsequent annual installments for both



16

--------------------------------------------------------------------------------

 

Termination Year Accounts and Flexible Distribution Year Accounts will occur on
February 5th.  

 

7.3Distributions to Disabled Participants.  A Participant becoming Disabled is
not, in and of itself, a distribution trigger under this Plan.  A Disabled
Participant’s Plan benefits will be distributed as provided under the applicable
provisions of Sections 7.1 and 7.2 above.    

 

7.4Distributions Upon Death.  In the event of a Participant’s death, the
Valuation Date for the Participant’s Account will be the date of the
Participant’s death.  The Participant’s Account will be paid to the
Participant’s Beneficiary in a cash lump sum as soon as administratively
practicable after the Valuation Date, but in no event later than 90 days after
the Valuation Date.

 

Notwithstanding the foregoing, in the event of the death of the Participant
after payment of a portion of the Participant’s Account has commenced in the
form elected by the Participant pursuant to Section 7.2 above, that portion of
the Account will continue to be paid to the Participant's Beneficiary in the
distribution form already begun, provided however that in the event of the
Beneficiary’s death prior to full payment of the Participant’s Account to such
Beneficiary, the remaining Account balance shall be paid in a lump sum to the
Beneficiary’s estate within 90 days after the date of the Beneficiary’s death. 

 

A Participant shall designate his Beneficiary in a writing delivered to the
Benefits Administrator or its designee prior to death in accordance with
procedures established by the Benefits Administrator.  In the event that a
Participant dies prior to his or her Benefit Commencement Date and has not
properly designated a Beneficiary, or if no designated Beneficiary is living on
the date of distribution, such amount shall be distributed to (i) the
Participant’s spouse; (ii) if no spouse, to the Participant’s child or children
in equal share (with the share of any deceased child distributed among
descendants of that child); (iii), if none of the above, to the Participant’s
parents in equal shares or the entire amount to the Participant’s surviving
parent; (iv) if none of the above, to the Participant’s sibling(s) in equal
share; and (v) if none of the above, to the executor or administrator of the
Participant’s estate. 

 

7.5Distributions After a Change of Control.  The Plan benefits of a Participant
who Separates from Service with a non-forfeitable right to benefits under this
Plan after a Change of Control will be distributed as provided under the
applicable provisions of Sections 7.1 and 7.2 above.

 

7.6Small Balance Cash Out Rule.  Notwithstanding any election pursuant to
Section 7.2 above by a Participant to the contrary, and subject to Section 7.7
below, if, with respect to a Participant who has Separated from Service, the
aggregate value of the Participant’s Account(s) under this Plan, together with
any other accounts established for the Participant in an account balance plan
covered by Code section 409A sponsored by the Company, is below the annual limit
provided under Code section 402(g) ($17,500 for



17

--------------------------------------------------------------------------------

 

2013 and 2014, as adjusted) as of any Valuation Date, then the Account(s) will
be distributed to the Participant in a lump sum payment as soon as
administratively possible. 

 

7.7.Distributions to Key Employees.  Notwithstanding any other provision of this
Plan to the contrary, in the event a Participant is a Key Employee as of the
date of his or her Separation from Service, distributions to such Participant
that are payable upon a Separation from Service shall not be paid earlier than
six (6) months after the date upon which the Key Employee Separates from
Service.  In the case of all benefits that are delayed due to the imposition of
this Section 7.7,  payments shall be paid on the first day of the seventh (7th)
month following the month in which the Participant’s Separation from Service
occurs (or, if earlier, the first day of the month following the Participant’s
death).  Interest shall not accrue on such amounts during the period of delay.

 

7.8Accelerated Payments of Grandfathered Benefits.  Grandfathered Benefits may
be withdrawn from this Plan at any time subject to an irrevocable penalty of 10%
assessed on the amount withdrawn.  If a Participant receives an accelerated
payment under this Section 7.8, a minimum of 50% of all of the Participant’s
Grandfathered Benefits must be withdrawn.  In addition, the Participant will be
ineligible to make Elective Deferrals and correspondingly, receive Matching
Contributions that are attributable to the Plan Year that follows the year in
which such accelerated payment is received.  For example, a Participant who
elects to receive an accelerated payment in 2014 will not be eligible to make
2015 Plan Year Annual Salary and Annual Incentive Bonus or Annual Bonus deferral
elections.

 

7.9Effect of Early Taxation.  If a Participant’s Account is includable in income
pursuant to Code section 409A, such benefits shall be distributed immediately to
the Participant.

 

7.10Hardship Withdrawals.  Any Compensation Deferral Agreement in effect for a
Participant taking a Hardship withdrawal from this Plan or the 401(k) Plan shall
be automatically revoked under this Plan for the remainder of the calendar
year.  In addition, the Participant shall be prohibited from entering into a
Compensation Deferral Agreement under this Plan during the calendar year
immediately after the calendar year in which the Hardship withdrawal
occurred.  Only Accounts with Elective Deferrals and associated Matching
Contributions are eligible for withdrawal upon the occurrence of a Hardship,
provided the rules of Code section 409A are met for such a withdrawal.

 

7.11Permitted Delays.  Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Compensation Committee’s
reasonable anticipation of one or more of the following events:

 

(a)The Corporation’s deduction with respect to such payment would be eliminated
by application of Code section 162(m); or

 

(b)The making of the payment would violate Federal securities laws or other
applicable law;





18

--------------------------------------------------------------------------------

 

provided, that any payment delayed pursuant to this Section 7.11 shall be paid
in accordance with Code section 409A.

 

 

Article 8

Restrictions on Investment Activity

 

 

8.1Restrictions Involving the Stock Unit Investment Option. A Participant may at
any time, subject to applicable restrictions under the Company’s Insider Trading
and Confidentiality Policy, redeem or transfer amounts (a) out of a non-Stock
Unit Investment Option and into the Stock Unit Investment Option, or (b) out of
the Stock Unit Investment Option and into a non-Stock Unit Investment Option.  

 

8.2General Restrictions on Transfers or Redemptions.  In order to prevent market
timing, excessive trading, and other abuses, Participants who have made more
than 26 trades in any one calendar year will not be able to place transaction
orders electronically or by phone for the remainder of such calendar
year.  Participants will, however, be permitted to trade through first class
U.S. mail service.  In addition, the Compensation Committee and Benefits
Administrator reserve the right to place additional restrictions on the right to
trade in the Plan to prevent abusive trading practices such as “market-timing,”
short-term trading and excess trading.  Such restrictions may include, but are
not limited to: imposing redemption fees to be automatically withdrawn from
Participant Accounts and paid to the appropriate Investment Option; barring the
Participant from purchasing, selling, or exchanging units or shares of specific
Investment Options for a period of up to one year. 

 

8.3No Assignment.  Stock Units cannot be assigned, transferred, pledged or
otherwise encumbered.

 

 

Article 9

Claims

 

9.1General Administration.  The Benefits Administrator shall be responsible for
the operation and administration of the Plan and for carrying out the provisions
hereof.  The Benefits Administrator shall have the full authority and discretion
to make, amend, interpret, and enforce all appropriate rules and regulations for
the administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan.  Any such action taken by the Benefits Administrator shall be final and
conclusive and binding on any party.  To the extent the Benefits Administrator
has been granted discretionary authority under the Plan, the Benefits
Administrator’s prior exercise of such authority shall not obligate it to
exercise its authority in a like fashion thereafter.  The Benefits Administrator
shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by



19

--------------------------------------------------------------------------------

 

the Company with respect to the Plan.  The Benefits Administrator may, from time
to time, employ agents and delegate to such agents, including employees of the
Company, such administrative duties as the Benefits Administrator sees fit.  The
Benefits Administrator has delegated the review of claims and appeals for
benefits under this Plan to the LNC Benefit Appeals Committee (the “Appeals
Committee”). 



9.2Claims for Benefits.  

 

(a)Filing a Claim.  A Participant or his authorized representative may file a
claim for benefits under the Plan.  Any claim must be in writing and submitted
to the Appeals Committee or its delegate at such address as may be specified
from time to time.  Claimants will be notified in writing of approved claims,
which will be processed as claimed. A claim is considered approved only if its
approval is communicated in writing to a claimant.

 

(b)Denial of Claim.  In the case of the denial of a claim respecting benefits
paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days after the date on which the claim is
received by the Appeals Committee.  If special circumstances (such as for a
hearing) require a longer period, the claimant will be notified in writing,
prior to the expiration of the 90-day period, of the reasons for an extension of
time; provided, however, that no extensions will be permitted beyond 90 days
after the expiration of the initial 90-day period. 

 

(c)Reasons for Denial.  A denial or partial denial of a claim will be dated and
signed by the Appeals Committee and will clearly set forth:

 

(i)



the specific reason or reasons for the denial;

 

(ii) specific reference to pertinent Plan provision(s) on which the denial is
based;

 

(iii)a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(iv)an explanation of the procedure for review of the denied or partially denied
claim set forth below, including the claimant’s right to bring a civil action
under ERISA section 502(a) following an adverse benefit determination on review.

 

(d)Review of Denial.  Upon denial of a claim, in whole or in part, a claimant or
his duly authorized representative will have the right to submit a written
request to the Appeals Committee for a full and fair review of the denied claim
by filing a written notice of appeal with the Appeals Committee within 60 days
after the receipt by the claimant of written notice of the denial of the
claim.  A claimant or the claimant’s authorized representative will have, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s



20

--------------------------------------------------------------------------------

 

claim for benefits and may submit issues and comments in writing.  The review
will take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

If the claimant fails to file a request for review within 60 days after the
denial notification, the claim will be deemed abandoned and the claimant
precluded from reasserting it.  If the claimant does file a request for review,
his request must include a description of the issues and evidence he deems
relevant.  Failure to raise issues or present evidence on review will preclude
those issues or evidence from being presented in any subsequent proceeding or
judicial review of the claim.

 

(e)Decision Upon Review.  The Appeals Committee will provide a prompt written
decision on review.  If the claim is denied on review, the decision shall set
forth:

 

(i)the specific reason or reasons for the adverse determination;

 

(ii)specific reference to pertinent Plan provision(s) on which the adverse
determination is based;

 

(iii)a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

(iv) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain the information about such procedures, as
well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

 

A decision will be rendered no more than 60 days after the Appeals Committee’s
receipt of the request for review, except that such period may be extended for
an additional 60 days if the Appeals Committee determines that special
circumstances (such as for a hearing) require such extension.  If an extension
of time is required, written notice of the extension will be furnished to the
claimant before the end of the initial 60-day period.

 

(f)Finality of Determinations; Exhaustion of Remedies; Limitations Period. To
the extent permitted by law, decisions reached under the claims procedures set
forth in this Section 9.2 shall be final and binding on all parties. No legal
action for benefits under the Plan shall be brought unless and until the
claimant has exhausted his or her remedies under this Section 9.2. In any such
legal action, the claimant may only present evidence and theories which the
claimant presented during the claims procedure. Any claims which the claimant
does not in good faith pursue through the review stage of the procedure shall be
treated as having been irrevocably waived. Judicial review of a claimant’s
denied claim shall be limited to a determination of whether the denial was an



21

--------------------------------------------------------------------------------

 

abuse of discretion based on the evidence and theories the claimant presented
during the claims procedure. Any suit or legal action initiated by a claimant
under the Plan must be brought by the claimant no later than one year following
a final decision on the claim for benefits by the Appeals Committee.  The
one-year limitation on suits for benefits will apply in any forum where a
claimant initiates such suit or legal action.

 

9.3Indemnification.  To the extent not covered by insurance, the Company shall
indemnify the Appeals Committee, each employee, officer, director, and agent of
the Company, and all persons formerly serving in such capacities, against any
and all liabilities or expenses, including all legal fees relating thereto,
arising in connection with the exercise of their duties and responsibilities
with respect to the Plan, provided however that the Company shall not indemnify
any person for liabilities or expenses due to that person’s own gross negligence
or willful misconduct.

 

 

Article 10

Miscellaneous

 

 

10.1.No Contract of Employment.  This Plan does not and is not intended to
create a contract of employment. The provisions of this Plan shall not limit the
right of an Employer to discharge a Participant nor limit the right of the
Participant to voluntarily terminate from the service of the Employer.

 

10.2.  Amendment, Suspension or Termination of Plan.  This Plan may be amended
at any time and from time to time, or terminated at any time, by the Company
without a Participant’s consent, but no amendment shall operate to give the
Participant, or his or her Beneficiary, either directly or indirectly, any
interest whatsoever in any funds or assets of the Company, except the right upon
fulfillment of all terms and conditions hereof to receive the payments herein
provided.   Except as provided in Section 10.3, no amendment, suspension or
termination of this Plan shall, in and of itself, result in the forfeiture of
any benefit credited to a Participant or shall operate to reduce or diminish any
benefit after payment of such benefit has begun.   The Company retains the right
to amend this Plan prospectively at any time. This Plan may be amended by action
of the Compensation Committee at a meeting held either in person or by telephone
or other electronic means, or by unanimous consent in lieu of a meeting.  The
Compensation Committee may delegate this amendment power to an officer of the
Company.  The Chief Executive Officer of the Company has been authorized to make
any modification to this Plan if such modification is (a) in the opinion of
counsel, required by local, state or federal law or regulation or (b) estimated
to cost the Company no more than $15,000,000 (actuarial present value of all
Plan changes made in the same year) for the next five (5) calendar years after
the effective date of such modification.  The Plan may also be amended pursuant
to a written instrument executed by the Company’s Executive Vice President of
Human Resources officer to the extent such amendment is required under
applicable law or is required to avoid having amounts deferred under the Plan
included in



22

--------------------------------------------------------------------------------

 

the income of Participants or Beneficiaries for federal income tax purposes
prior to distribution.   

 

10.3Effect of Termination.  Upon termination of the Plan, distribution of Plan
benefits shall be made to Participants and Beneficiaries in the manner and at
the time described in Article 7, unless the Company determines in its sole
discretion that all such amounts (except for Grandfathered Benefits) shall be
distributed upon termination in accordance with the requirements under Code
section 409A.  Upon termination of the Plan, no further benefit accruals shall
occur.

 

10.4Change of Control.   In the event of a Change of Control, no amendment or
termination of this Plan shall adversely affect the right of any Participant to
the benefits credited to the Participant or to payment of such benefits under
the terms of this Plan as in effect immediately prior to such Change of Control.

 

10.5Administration.  The Plan shall be administered by the Benefits
Administrator, who shall have complete discretion to interpret the Plan, resolve
issues pertaining to Plan eligibility, determine benefits payable under the Plan
and take whatever action that the Benefits Administrator believes is necessary
or desirable for such administration, including but not limited to (a)
establishing administrative rules consistent with the provisions of this Plan,
(b) delegating his responsibilities to other persons, (c) retaining the services
of lawyers, accountants or other third parties to assist with the administration
of the Plan, (d) making equitable adjustments under the Plan (including
retroactive adjustments) to correct mathematical, accounting or factual errors
made in good faith by the Employer or a Participant (and any such adjustments
will be final and binding on all persons), and (e) directing Employers to deduct
from all Accounts, payments and distributions under the Plan any federal, state
or local taxes or such other amounts as may be required by law to be withheld to
the extent permitted under Code section 409A.

 

10.6Incapacity.  Any amount payable under this Plan to an incompetent or
otherwise incapacitated person may, at the sole discretion of the Benefits
Administrator, be made directly to such person or for the benefit of such person
through payment to an institution or other entity caring for or rendering
service to or for such person or to a guardian of such person or to another
person with whom such person resides.  The receipt of such payment by the
institution, entity, guardian or other person shall be a full discharge of that
amount of the obligation of the Employer to the Participant or Beneficiary.

 

10.7Governing Law.  This Plan shall be governed and construed in accordance with
the laws of the State of Indiana.  When appropriate, the singular nouns in this
Plan include the plural, and vice versa. 

 

10.8Source of Payments; Rights Unsecured.  The amount of any benefit payable
under the Plan with respect to any Participant shall be paid from the general
assets of the Employer that last employed that Participant.  The right of a
Participant or



23

--------------------------------------------------------------------------------

 

his or her Beneficiary to receive a distribution hereunder shall be an unsecured
(but legally enforceable) claim against the general assets of an Employer, and
neither the Participant nor his Beneficiary shall have any rights in or against
any assets of an Employer.  The Plan at all times shall be considered entirely
unfunded for tax purposes.  Any funds set aside by an Employer for the purpose
of meeting its obligations under the Plan, including any amounts held by a
trustee, shall continue for all purposes to be part of the general assets of the
Employer and shall be available to its general creditors in the event of the
Employer’s bankruptcy or insolvency.  An Employer’s obligation under this Plan
shall be that of an unfunded and unsecured promise to pay money in the future.

 

10.9No Guarantee of Benefits.  Nothing contained in the Plan shall constitute a
guarantee by an Employer or any other person or entity that the assets of an
Employer will be sufficient to pay any benefits hereunder.

 

10.10No Enlargement of Rights.  No Participant or Beneficiary shall have any
right to receive a distribution under the Plan except in accordance with the
terms of the Plan. 

 

10.11Anti-Alienation Provision.  Except in the case of a domestic relations
order approved by the Benefits Administrator or its designee, no interest of any
person in, or right to receive a distribution under, the Plan shall be subject
in any manner to sale, transfer, assignment, pledge, attachment, garnishment, or
other alienation or encumbrance of any kind; nor may such interest or right to
receive a distribution be taken, either voluntarily or involuntarily, for the
satisfaction of the debts of, or other obligations or claims against, such
person.

 

10.12Distribution to Alternate Payee.  All or part of a Participant’s Account
may be paid to an alternate payee as specified in a domestic relations order
that the Benefits Administrator, or its designee, determines meets the
requirements set forth in this Section 10.12.



(a) Definition of Domestic Relations Order.  Domestic relations order means a
judgment, decree, or order (including the approval of a settlement agreement)
that:

 

(i)is issued pursuant to a State’s domestic relations law;

 

(ii)relates to the provision of child support, alimony payments or marital
property rights to a spouse, former spouse, child or other dependent of the
Participant’s Account under the Plan;

 

(iii) creates or recognizes the right of a spouse, former spouse, child or other
dependent of the Participant to receive all or a portion of the Participant’s
Account under the Plan;

 





24

--------------------------------------------------------------------------------

 

(iv)requires payment to such person of their interest in the Participant’s
Account in an immediate lump sum payment; and

 

(v)meets such other requirements established by the Benefits Administrator.

 

The Benefits Administrator, or its designee, shall determine whether any
document received by it is a domestic relations order.  In making this
determination, the Benefits Administrator, or its designee, may consider the
rules applicable to “domestic relations orders” under Code section 414(p) and
ERISA section 206(d), and such other rules and procedures as he or she deems
relevant.

 

(b) Form of Distribution.  The alternate payee will receive a lump sum
distribution of the amount payable under the domestic relations order, subject
to the following rules:

 

(i)Distribution Date.  The lump sum will be paid within 90 days after the date
the domestic relations order is approved by the Benefits Administrator or its
designee.  The alternate payee is not permitted, directly or indirectly, to
designate the taxable year in which payment will be made.

 

(ii)Valuation. The lump sum will be valued at the time that payment is actually
issued by the Plan.

 

10.13Taxes. The Company or other payor may withhold from a benefit payment under
the Plan or a Participant's wages in order to meet any federal, state, or local
tax withholding obligations with respect to Plan benefits.  The Company may also
accelerate and pay a portion of a Participant's benefits in a lump sum equal to
the Federal Insurance Contributions Act (“FICA”) tax imposed and the income tax
withholding related to such FICA amounts.  The Company or other payor shall
report Plan payments and other Plan-related information to the appropriate
governmental agencies as required under applicable laws.

 

10.14Corporate Successors.  The Plan and the obligations of an Employer under
the Plan shall become the responsibility of any successor to the Employer by
reason of a transfer or sale of substantially all of the assets of the Employer
or by the merger or consolidation of the Employer into or with any other
corporation or other entity.

 

10.15Unclaimed Benefits.  Each Participant shall keep the Compensation Committee
informed of his or her current address and the current address of his or her
designated beneficiary.  The Compensation Committee shall not be obligated to
search for the whereabouts of any person if the location of a person is not made
known to the Compensation Committee.

 

10.16Severability.  In the event any provision of the Plan shall be held invalid
or illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of



25

--------------------------------------------------------------------------------

 

the Plan, but the Plan shall be construed and enforced as if the illegal or
invalid provision had never been inserted.

 

10.17Words and Headings.  Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context.  Any headings used herein are included for ease of
reference only, and are not to be construed so as to alter the terms hereof.

 

 

IN WITNESS WHEREOF, the President and Chief Executive Officer of the Company
executed this Plan as of this 19th day of December, 2013.

 

 

LINCOLN NATIONAL CORPORATION

 

/s/ Dennis R. Glass

_________________________________________

By:   Dennis R. Glass

Its:  President and Chief Executive Officer

 

 

26

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

The Vesting Schedule Listing for Shortfall Balances

Approved by the Compensation Committee on November 5, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LINCOLN NATIONAL CORPORATION

 

 

 

 

 

 

 

DC SERP EXHIBIT FOR SMC

 

 

 

 

 

 

 

VESTING SCHEDULE LISTING FOR SHORTFALL BALANCES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive:

Westley
Thompson

Dennis
Schoff

Frederick
Crawford

Robert
Dineen

Elizabeth
Reeves

Heather
Dzielak

Terry
Mullen

Dennis
Glass

Mark
Konen

Charles
Cornelio

Pat
Coyne

 

 

 

 

 

 

 

 

 

 

 

 

As of December 31, 2007

 

 

 

 

 

 

 

 

 

 

 

Age


52.92 

48.67 

44.33 

58.17 

53.92 

39.25 

42.83 

58.24 

48.82 

48.14 

44.67 

Service


8.00 

17.00 

7.00 

6.00 

3.00 

5.00 

5.00 

14.20 

13.42 

19.20 

19.00 

 

 

 

 

 

 

 

 

 

 

 

 

Date balance first vests:

1/28/2010

4/30/2014

8/31/2018

12/31/2007

12/31/2009

9/30/2023

3/2/2020

12/31/2007

3/6/2014

11/10/2014

5/1/2018

Date balance first vests:

2/1/2010

5/1/2014

9/1/2018

1/1/2008

1/1/2010

10/1/2023

4/1/2020

1/1/2008

4/1/2014

12/1/2014

5/1/2018

Vested % at that date


12.5% 

12.5% 

12.5% 

20.7% 

14.1% 

12.5% 

12.5% 

21.0% 

12.5% 

12.5% 

12.5% 

 

 

 

 

 

 

 

 

 

 

 

 

Date one year later (or when

 

 

 

 

 

 

 

 

 

 

 

fully vested):

2/1/2011

5/1/2015

9/1/2019

1/1/2009

1/1/2011

10/1/2024

4/1/2021

1/1/2009

4/1/2015

12/1/2015

5/1/2019

Vested % at that date


25.0% 

25.0% 

25.0% 

41.4% 

28.2% 

25.0% 

25.0% 

41.4% 

25.0% 

25.0% 

25.0% 

 

 

 

 

 

 

 

 

 

 

 

 

Date one year later (or when

 

 

 

 

 

 

 

 

 

 

 

fully vested):

2/1/2012

5/1/2016

9/1/2020

1/1/2010

1/1/2012

10/1/2025

4/1/2022

1/1/2010

4/1/2016

12/1/2016

5/1/2020

Vested % at that date


37.5% 

37.5% 

37.5% 

62.1% 

42.4% 

37.5% 

37.5% 

62.1% 

37.5% 

37.5% 

37.5% 

 

 

 

 

 

 

 

 

 

 

 

 

Date one year later (or when

 

 

 

 

 

 

 

 

 

 

 

fully vested):

2/1/2013

5/1/2017

9/1/2021

1/1/2011

1/1/2013

10/1/2026

4/1/2023

1/1/2011

4/1/2017

12/1/2017

5/1/2021

Vested % at that date


50.0% 

50.0% 

50.0% 

82.8% 

56.5% 

50.0% 

50.0% 

82.8% 

50.0% 

50.0% 

50.0% 

 

 

 

 

 

 

 

 

 

 

 

 

Date one year later (or when

 

 

 

 

 

 

 

 

 

 

 

fully vested):

2/1/2014

5/1/2018

9/1/2022

11/1/2011

1/1/2014

10/1/2027

4/1/2024

11/1/2011

4/1/2018

12/1/2018

5/1/2022

Vested % at that date


62.5% 

62.5% 

62.5% 

100.0% 

70.6% 

62.5% 

62.5% 

100.0% 

62.5% 

62.5% 

62.5% 

 

 

 

 

 

 

 

 

 

 

 

 

Date one year later (or when

 

 

 

 

 

 

 

 

 

 

 

fully vested):

2/1/2015

5/1/2019

9/1/2023

 

1/1/2015

10/1/2028

4/1/2025

 

4/1/2019

12/1/2019

5/1/2023

Vested % at that date


75.0% 

75.0% 

75.0% 

 


84.7% 

75.0% 

75.0% 

 


75.0% 

75.0% 

75.0% 

 

 

 

 

 

 

 

 

 

 

 

 

Date one year later (or when

 

 

 

 

 

 

 

 

 

 

 

fully vested):

2/1/2016

5/1/2020

9/1/2024

 

1/1/2016

10/1/2029

4/1/2026

 

4/1/2020

12/1/2020

5/1/2024

Vested % at that date


87.5% 

87.5% 

87.5% 

 


98.9% 

87.5% 

87.5% 

 


87.5% 

87.5% 

87.5% 

 

 

 

 

 

 

 

 

 

 

 

 

Date one year later (or when

 

 

 

 

 

 

 

 

 

 

 

fully vested):

2/1/2017

5/1/2021

9/1/2025

 

2/1/2016

10/1/2030

4/1/2027

 

4/1/2021

12/1/2021

5/1/2025

Vested % at that date


100.0% 

100.0% 

100.0% 

 


100.0% 

100.0% 

100.0% 

 


100.0% 

100.0% 

100.0% 

 



 

--------------------------------------------------------------------------------